         Case 1:17-cv-04950-LGS Document 105 Filed 09/10/19 Page 1 of 2



                                     UNITED STATES                                              9/10/2019
                         SECURITIES AND EXCHANGE COMMISSION                         ALISON R. LEVINE
                              NEW YORK REGIONAL OFFICE                              TELEPHONE: (212) 336-5549
                                       200 VESEY STREET, SUITE 400                  LEVINEALI@SEC.GOV
                                         NEW YORK, NY 10281-1022

                                                                September 9, 2019

By ECF
Hon. Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     SEC v. Renwick Haddow, et al., 17-cv-4950 (LGS)

Dear Judge Schofield:
         Plaintiff Securities and Exchange Commission (the “Commission”) respectfully submits
this letter (1) seeking to lift the stay in this case for the limited purpose of seeking the Court’s
approval of the Commission and Defendant Renwick Haddow’s proposed partial consent
judgment and (2) seeking the Court’s approval of the consent judgment. The U.S. Attorney’s
Office for the Southern District of New York and Defendant Haddow have informed the
Commission that they will consent to lifting the stay for this limited purpose as well.

         As reflected in the attached settlement papers, the proposed consent judgment against
Defendant Haddow, would, if approved: (1) enjoin Haddow from violating Section 17(a) of the
Securities Act of 1933 (“Securities Act”), Section 10(b) of the Exchange Act of 1934 (the
“Exchange Act”) and Rule 10b-5 thereunder, and Section 15(a) of the Exchange Act; (2) require
Haddow to appear to be interviewed by the Commission staff and accept service of subpoenas
issued by the Commission for documents or testimony in connection with this or other matters to
which the Commission is a party; and (3) leave open the issue of monetary relief—disgorgement
of ill-gotten gains and civil monetary penalties—to be decided at a later time, either through
settlement or by motion before the Court. The proposed settlement is fair and reasonable,
particularly in light of Haddow’s guilty plea and anticipated sentencing in his related criminal
proceeding in United States v. Renwick Haddow, 19-cr-00340 (S.D.N.Y.) (LTS) (the “Related
Criminal Case”). 1

        “[T]he proper standard for reviewing a proposed consent judgment involving an
enforcement agency requires that the district court determine whether the proposed consent
decree is fair and reasonable, with the additional requirement that the public interest would not
be disserved,… in the event that the consent decree includes injunctive relief.” SEC v. Citigroup


1
       In a yet-to-be-instituted Commission administrative proceeding, Haddow has separately
consented to a Commission order barring him from association with any broker, dealer,
investment adviser, municipal advisor or securities dealer, transfer agent, or nationally
recognized statistical rating organization.
                Case 1:17-cv-04950-LGS Document 105 Filed 09/10/19 Page 2 of 2



      Hon. Lorna G. Schofield                                                      September 9, 2019
                                                                                   Page 2

      Global Markets, Inc., 752 F.3d 285, 294 (2d Cir. 2014) (internal quotation marks and citations
      omitted). The terms of the proposed judgment meet this standard.

                A permanent injunction against Haddow from future violations of Sections 17(a) and
      15(a) of the Securities Act and Section 10(b)-5 of the Exchange Act and Rule 10(b)-5 thereunder
      is fair, reasonable, and in the public interest. “The job of determining whether the proposed
      S.E.C. consent decree best serves the public interest…rests squarely with the S.E.C., and its
      decision merits significant deference.” Id. at 296. Here, Haddow should be enjoined from
      committing securities fraud to protect the investing public, because “the commission of past
      illegal conduct is highly suggestive of the likelihood of future violations” as a matter of law.
      SEC v. Mgmt. Dynamics, Inc., 515 F.2d 801, 807 (2d Cir. 1975).

              In addition, leaving open the issue of disgorgement of ill-gotten gains and civil penalty to
      be decided by this Court at a later time upon motion of the Commission is fair and reasonable
      under the circumstances. Among other things, in determining the appropriate amount of
      disgorgement Haddow should pay in this action, the Court may wish to consider any order of
      forfeiture imposed at sentencing in the Related Criminal Case to avoid double-payment of
      Haddow’s ill-gotten gains. See SEC v. Palmisano, 135 F.3d 860, 864 (2d Cir. 1998). This Court
      may also wish to consider any civil fine or sentence imposed in the Related Criminal Action
      before making a determination as to the appropriate civil penalty against Haddow in this matter.
      Therefore, it is fair and reasonable to defer determinations regarding disgorgement and civil
      penalty at this time.

              For these reasons, the Commission respectfully requests that the Court lift the stay in the
      matter for the limited purpose described above and that the Court approve the attached proposed
      consent judgment.

Application GRANTED. The stay is lifted for the limited purpose of   Respectfully submitted,
the Court’s approval of the Commission and Defendant Haddow’s
proposed partial consent judgment, to follow separately. The case
otherwise remains stayed.
Dated: September 10, 2019
New York, New York                                                   Alison R. Levine
                                                                     Senior Counsel

      cc:              Edward Little, Esq. (by email)
                       Counsel for Defendant, Renwick Haddow

                       AUSA Vlad Vainberg and AUSA Martin Bell (by email)
                       United States Attorney’s Office for the Southern District of New York

      Enclosures:      Executed Consent
                       Haddow Plea Transcript
                       Proposed Judgment
